DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-2, 4-5, 7-8, and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lavanchy (US 2020/0268039).
Regarding claim 1, Lavanchy discloses an aerosol generating article (abstract; “a consumable”) comprising a thermal indicator (abstract; “indicia”) in the form of texts or logos (para. 77; “containing information about the consumable” and “authorization information” since a logo is a visual entity signifying which organization made the article; see also p. 7 of instant specification describing that a brand can be authentication information),

wherein the thermal indicator includes the irreversible thermochromic material (para. 65; “second indicia”) that undergoes an irreversible visible color change from a substantially colorless state to a second colored state upon heating to a predetermined switching temperature (para. 65; “only readable by the optical reader after the consumable has been exposed to a temperature exceeding the temperature threshold”).
Regarding the claim limitations “for an inhaler comprising a heating system and an optical reader,” “a first indicia that is readable by the optical reader” and “a second indicia which is only readable by the optical reader” these claims are interpreted as an intended use which do not result in structural differences to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114. However, because the thermal indicator of Lavanchy is structurally similar to that instantly disclosed, it is capable of being operated with similar if not identical claimed characteristics. Specifically, Lavanchy’s reversible thermochromic material is readable before the switching temperature because it has a color, and Lavanchy’s irreversible thermochromic material is only readable upon heating since it is colorless before the predetermined switching temperature (see para. 65).

Regarding claim 2, Lavanchy discloses the thermal indicator comprises one or more indicia may be provided on the outer surface of the aerosol-generating article in different patterns (para. 76). 

Regarding claim 4, Lavanchy discloses the thermal indicator may comprise a plurality of indicia that are longitudinally or transversely spaced apart along the outer surface of the aerosol-generating (para. 89-90; “side-by-side”; see also Fig. 4c of the instant specification wherein the indicia are spaced apart longitudinally). 

Regarding claim 5, Lavanchy discloses the irreversible thermochromic material (para. 65; “second indicia”) that undergoes an irreversible visible color change from a substantially colorless state (“transparent” since colorless objects are transparent to all visible light frequencies) to a second colored state (“optically readable”) upon heating to a predetermined switching temperature (para. 65).

Regarding claims 7-8, Lavanchy discloses the thermal indicator may comprise two or more irreversible thermochromic materials that when heated to the same or different predetermined switching temperatures, undergo irreversible visible color changes from the same or different third colored states to substantially colorless states (para. 68; “transparent” since colorless objects are transparent to all visible light frequencies).

Regarding claim 11, Lavanchy discloses the thermal indicator may comprise a plurality of indicia that are longitudinally spaced apart along the outer surface of the aerosol-generating (para. 89-90) and printed on the outer wrapper (20) and/or on the tipper paper (38) (para. 190; see Fig. 1).  

Claims 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fernando et al. (US 2010/0163063).
Regarding claim 13, Fernando discloses an electrically heated smoking system (“inhaler”) for use with a smoking article (“cigarette rod”) (abstract), the smoking system (101; Fig. 1) comprising a front end portion (109; “mouthpiece section”) and a rear housing portion (107; “power supply section”) for a power supply (see para. 9), the front end portion including a cavity (111) capable of receiving a smoking article (para. 59; see Fig. 1) and further comprising a detector (Fig. 2a-d; not shown in Fig. 1; “an optical 

Regarding claim 14, Fernando further discloses the detector detects whether a cigarette has been inserted (para. 79) from generally circular lines (201, 215; “second indicia”) printed in infrared, ultraviolet, visible ink, phosphorescent, fluorescent, or metallic markings (para. 62). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lavanchy (US 2020/0268039) as applied to claims 1 and 8 above.
Regarding claim 9, Lavanchy discloses the smoking article as discussed above with respect to claim 8,  wherein the first switching temperature is below about 80°C (para. 7). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05(I).

Regarding claim 12, Lavanchy discloses the smoking article as discussed above with respect to claim 1, wherein the thermal indicator includes the irreversible thermochromic material (para. 65; “second indicia”) that undergoes an irreversible visible color change from a substantially colorless state to a second colored state upon heating to a predetermined switching temperature (para. 65), the first switching temperature is below about 80°C (para. 7). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05(I).

Claims 3 and 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lavanchy (US 2020/0268039) as applied to claim 1 above, and further in view of Sebastian et al. (US 2017/0340008).
Regarding claim 3, Lavanchy discloses the smoking article as discussed above with respect to claim 1, wherein the thermal indicator comprising the one or more reversible thermochromic materials and the one or more irreversible thermochromic materials maybe present in the thermal indicator in the same or different amounts (para. 71). Lavanchy further teaches that the thermal indicator may comprise applying a base layer of non-thermochromic colored material to the outer surface of the aerosol-generating article, then applying an outer layer of reversible thermochromic material onto the base layer of the non-thermochromic colored material (para. 81), such that at temperature above the first switching temperature, the one or more indicia appear one color (e.g. yellow), and at temperature below the second switching temperature, the one or more indicia appear a different color (e.g. green) (para. 83). 
However, Lavanchy does not explicitly teach the second indicia partially overlaps the first indicia in order to distort the information.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the known method of overlapping the inks to at least partially obstruct the content of the bottom layer as in Sebastian to the reversible and irreversible thermochromic inks of Lavanchy in order to obtain the predictable result of making the bottom layer visible to the viewer (Sebastian; para. 29) with the beneficial result of warning a user that the smoking article is hot or confirmation that the appropriate or necessary heating is occurring (Sebastian; para. 5).
Regarding claim 10, modified Lavanchy further discloses the thermal indicator is applied to an outer wrapper (para. 73), wherein the two inks are printed over each other (Sebastian; para. 28) and therefore printed on the outer wrapper. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lavanchy (US 2020/0268039) as applied to claim 5 above, and further in view of Seeboth et al. (US 2010/0181541).
Regarding claim 6, Lavanchy discloses the smoking article as discussed above with respect to claim 1 comprising the irreversible thermochromic material (para. 65; “second indicia”) that undergoes an irreversible visible color change from a substantially colorless state (“transparent” since colorless objects are transparent to all visible light frequencies) to a second colored state (“optically readable”) upon heating to a predetermined switching temperature (para. 65).
However, Lavanchy is silent as to the heated-activated ink is selected from the group comprising sodium chloride, ascorbic acid, and sucrose.
	Seeboth discloses a composite with inverse thermochromic properties changing from a colorless into a colored state with increasing temperature (abstract, claim 1) comprising a colorant, a developer, a 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the irreversible thermochromic material of Lavanchy to include sodium chloride as in Seeboth in order to obtain the predictable result of changing from a colorless to colored state with increasing temperature (Seeboth, Abstract) with the benefit of creating a mechanically, thermally, and chemically stable product (Seeboth; para. 26) and reduce the cost of the technology (Seeboth; para. 5). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294. The examiner can normally be reached Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712